DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 5/15/2022 has been entered. Claims 1-2, 4-8, 10-15, and 17-20 remain pending in the present application. Claims 3, 9, and 16 have been cancelled. Applicant’s amendments to the claims have overcome the 112 and 101 rejections set forth previously.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US PGPUB 20100305773) in view of Genta (US PGPUB 20120290261) in view of Rada et al. (US PGPUB 20100191487) in view of Aldridge et al. (US PGPUB 20120072389).

Regarding Claims 1, 8, and 14; Cohen teaches; A method for identifying a type of device connected to I/O (Input/Output) channels of an I/O module, in an industrial process control and automation system, implemented using at least one processing device, the method comprising: (Cohen; at least Fig. 1; paragraphs [0016] and [0036]; disclose an apparatus (100) (input/output module) connected to an appliance, applying an electrical signal to the appliance, and measuring an electrical signature received which is utilized to identify the device)
electrically applying a current for a predefined time duration to at least one I/O channel among the I/O channels associated with the I/O module of the industrial process control and automation system; (Cohen; at least paragraph [0034]; disclose using a control unit to inject an electrical power signal (i.e. current signal) for a duration of time)
wherein each I/O channel among the I/O channels is characterized by different inputs, outputs, voltages, currents, and configurations corresponding to the at least one I/O channel; (Cohen; at least paragraphs [0034]-[0036]; disclose wherein the inputs to the I/O channels of each appliance is characterized by different outputs, voltages, currents, and configurations (i.e. whether the appliance is on/off))
electrically initiating a current readback from the at least one I/O channel at a regular interval of time within the predefined time duration; (Cohen; at least paragraph [0035]; disclose wherein the control unit measures the electrical parameters (i.e. current) at predefined periods (regular intervals))
electrically operating the current readback based on a loop current maintained between the at least one I/O channel and the device connected to the at least one I/O channel; (Cohen; at least paragraphs [0034]-[0035]; disclose wherein a current loop is created by the control unit (103) (I/O device) and an appliance (connected device) in which the control unit injects an electric signal to the appliance and measures the corresponding response of the appliances output)
electrically determining values of the current readback for each of a time interval during the predefined time duration; (Cohen; at least paragraph [0035]; disclose where the electrical parameters (i.e. current) is measured (determining a value) at each predefined period)
storing the values of the current readback in a memory associated with the I/O module; (Cohen; at least Fig. 1; paragraphs [0036] and [0073]; disclose storing the program instructions for performing analysis in the control unit (103) thus the measured values would be stored in the memory associated with the control unit) 
electrically determining a pattern as a function of the values of the current readback and a sample of the time interval for the device connected to the at least one I/O channel, the device comprising at least one of: a sensor and an actuator of the industrial process control and automation system; (Cohen; at least paragraph [0036]; disclose wherein the apparatus analyzes the electrical parameters (i.e. current) over the time intervals and determines an electrical signature (pattern) based off the analysis) 
electrically identifying the type of the device connected to the at least one I/O channel based on the determined pattern of a current sink of the device connected to the at least one I/O channel in the industrial process control and automation system; (Cohen; at least [0036]; disclose wherein based on the determined electrical signature, the processing unit of the apparatus is able to determine the type of appliance connected to the apparatus)
electrically switching off the current applied to the at least one I/O channel associated with the I/O module of the industrial process control and automation system after the addition of the determined pattern of the identified type of the device in the device bit pattern. (Cohen; at least paragraph [0035]; disclose wherein the system periodically transmits and measures the electrical characteristics thus electrically switches off the current applied to the I/O channel of the device at the end of the period).
Cohen appears to be silent on; electrically determining a pattern as a function of the values of the current readback and a sample of time interval for the device connected to the at least one I/O channel, the device comprising at least one of: a sensor and an actuator of the industrial process control and automation system;
and electrically identifying a type of the device connected to the at least one I/O channel based on a determined pattern of a current sink of the device connected to the at least one I/O channel in the industrial process control and automation system;
wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel;
adding the determined pattern of the identified type of the device in a device bit pattern stored in a persistent storage, wherein the device bit pattern, included in the persistent storage, comprises a plurality of patterns of the current sink of the device connected to the at least one I/O channel in the industrial process control and automation system, for future use to identify the type of the device during a run time;  
electrically switching off the current applied to the at least one I/O channel associated with the I/O module of the industrial process control and automation system after the addition of the determined pattern of the identified type of the device in the device bit pattern.
However, Genta teaches; electrically determining a pattern as a function of the values of the current readback and a sample of time interval for the device connected to the at least one I/O channel, the device comprising at least one of: a sensor and an actuator of the industrial process control and automation system; (Genta; at least Fig. 15A; at least paragraphs [0037]-[0039]; disclose a system and method for determining and storing electrical current signature readings associated with an actuator of a valve, these signature readings are stored later for comparison, said signature readings are used to identify characteristics and thus identify the valve based on the received signature readings)
and electrically identifying a type of the device connected to the at least one I/O channel based on a determined pattern of a current sink of the device connected to the at least one I/O channel in the industrial process control and automation system; (Genta; at least Abstract; paragraphs [0037]-[0039]; disclose determining signature characteristics of valve actuators which valves are common and present in all industrial process control and automation systems).
Cohen and Genta are analogous art or from the same field of endeavor or problem solving area of device signature reading and identification.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the known method of identifying a valve actuator based on a measured signature as taught by Genta with the known system of an electrical signature capture and device identification as taught by Cohen to yield the known results of efficient device detection. One would be motivated to combine the cited art of reference in order to provide not only a method for device identification, but for also identification of faults based on signature analysis as taught by Genta (paragraph [0029]).
The combination of Cohen and Genta appear to be silent on; wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel;
adding the determined pattern of the identified type of the device in a device bit pattern stored in a persistent storage, wherein the device bit pattern, included in the persistent storage, comprises a plurality of patterns of the current sink of the device connected to the at least one I/O channel in the industrial process control and automation system, for future use to identify the type of the device during a run time;  
electrically switching off the current applied to the at least one I/O channel associated with the I/O module of the industrial process control and automation system after the addition of the determined pattern of the identified type of the device in the device bit pattern.
However, Rada teaches; adding the determined pattern of the identified type of the device in a device bit pattern stored in a persistent storage, wherein the device bit pattern, included in the persistent storage, comprises a plurality of patterns of the current sink of the device connected to the at least one I/O channel in the industrial process control and automation system, for future use to identify the type of the device during a run time; (Rada; at least paragraph [0013]; disclose a system and method for determining an identity of device based on a measured load signature, and wherein during a learning phase, the system detects a load signature for a device and stores the determined signature and associated device in a load signature table and wherein the load signature table can store a plurality of patterns which are used for future use to identify the type of device running during a run time) 
electrically switching off the current applied to the at least one I/O channel associated with the I/O module of the industrial process control and automation system after the addition of the determined pattern of the identified type of the device in the device bit pattern. (Rada; at least paragraph [0013]; discloses establishing a monitoring period for a device to acquire a load signature of the device being analyzed and wherein the teachings of Cohen of turning on/off an electrical current applied to the device during a period (i.e. learning period of Rada) can be combined to teach the present limitation).
Cohen, Genta, and Rada are analogous art or from the same field of endeavor or problem solving area of device signature reading and identification.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the known method of adding a device to a bit pattern as taught by Rada with the known system of an electrical signature capture and device identification as taught by Cohen and Genta to yield the known results of efficient device detection. One would be motivated to combine the cited art of reference in order to provide not only a method for device identification, but for also providing an automatic device identification initiated by a smart device eliminating user intervention as taught by Rada (paragraph [0088]).
The combination of Cohen, Genta, and Rada appear silent on; wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel;
However, Aldridge teaches; wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel; (at least Abstract; Figs. 3A-3H; paragraphs [0022] and [0025]; a system and method for appliance identification based on voltage measurements in which voltage drops and releases (shown in Figs. 3A-3H) are monitored to determine a pattern/signature of the monitored device. Further, current is calculated based on the measured voltage (paragraph [0022]) thus a current wave form can be generated).
Cohen, Genta, Rada, and Aldridge are analogous art because they are from the same field of endeavor or similar problem solving area, of current/voltage pattern recognition and device identification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining patterns of waveforms utilizing current drops and releases as taught by Aldridge with the known system of an electrical signature capture and device identification as taught by Cohen, Genta, and Rada to yield the known results of efficient device detection. One would be motivated to combine the cited references in order to provide a method for heightening awareness of behavioral usage of identified electronic devices which can help to assist in controlling energy usage patterns and decrease consumption as taught by Aldridge (paragraph [0009]).

Regarding Claim 2; the combination of Cohen, Genta, Rada, and Aldridge further teach; The method of claim 1, wherein the device connected to the at least one I/O channel comprises at least one of: an Analog Input (AI); an Analog Output (AO); a Digital Input (DI); a Digital Output (DO); and a smart device among a plurality of smart devices. (Cohen; at least paragraph [0022]; disclose wherein the connected devices are washers, dryers, dish washers and air-conditioners which each comprise controllers/processors which comprise analog inputs/outputs as well as digital inputs/outputs).

Regarding Claim 4; The combination of Cohen, Genta, Rada, and Aldridge further teach; The method of claim 2, wherein the waveform of the current sink for each of the device connected to the at least one I/O channel comprises at least one of the AI, the AO, the DI, and the DO, and wherein smart devices among the plurality of smart devices are different from one another. (Cohen; at least paragraph [0004], [0022], and [0036]; disclose wherein the method includes creating a current waveform for each of the devices (i.e. washer, dryers, dishwashers, air-conditioners, etc.) and wherein each of the devices contain processors which include and AI, AO, DI, and DO that is connected to the apparatus (I/O device)).

Regarding Claim 5; The combination of Cohen, Genta, Rada, and Aldridge further teach; The method of claim 1, wherein the determined values are stored as a plurality of samples to be analyzed. (Cohen; at least paragraphs [0035]-[0036]; disclose wherein the determined electrical parameters are measured at predefined periods (plurality of samples) and wherein the processing unit analyzes the measured (stored) samples (plurality) to determine an electrical signature).

Regarding Claim 6; The combination of Cohen, Genta, Rada, and Aldridge further teach; The method of claim 5, wherein the plurality of samples comprises a relationship between the values of the current readback and a time of the current readback. (Cohen; at least paragraphs [0004] and [0039]; disclose wherein the plurality of electrical parameter samples are characterized as a waveform and wherein (section (iv)) performs a time-domain analysis of the electrical parameter samples).

Regarding Claims 7, 13, and 20; The combination of Cohen, Genta, Rada, and Aldridge further teach; The method of claim 1, wherein identifying the type of the device further comprises identifying the type of device as being a smart device or a non-smart device, wherein the values of the current readback correspond to the current sink of the device connected to the at least one I/O channel. (Cohen; at least paragraphs [0034]-[0036]; disclose wherein the apparatus’s control unit injects an electrical power signal (i.e. current) to an appliance device (thus providing a current sink configuration) and then detects the resulting electrical signature (i.e. current readback) of the appliance connected to the apparatus (I/O channel module) and wherein Rada teaches (at least Abstract; paragraphs [0087]-[0089]) disclose an energy signature monitoring and identification system that includes energy aware appliances (i.e. smart appliances) signatures within the database thus the system is able to determine whether the device is smart or not based on the information from the database)).

Regarding Claim 10; the combination of Cohen, Genta, Rada, and Aldridge further teach; The system of claim 9, wherein the waveform of the current sink for each of the device connected to the at least one I/O channel comprises at least one of AI, AO, DI, and DO, and wherein smart devices among the plurality of smart devices are different from one another. (Cohen; at least paragraph [0004], [0022], and [0036]; disclose wherein the method includes creating a current waveform for each of the devices (i.e. washer, dryers, dishwashers, air-conditioners, etc.) and wherein each of the devices contain processors which include and AI, AO, DI, and DO that is connected to the apparatus (I/O device)).

Regarding Claim 11; The combination of Cohen, Genta, Rada, and Aldridge further teach; The system of claim 8, wherein the determined values are stored as a plurality of samples to be analyzed. (Cohen; at least paragraphs [0035]-[0036]; disclose wherein the determined electrical parameters are measured at predefined periods (plurality of samples) and wherein the processing unit analyzes the measured (stored) samples (plurality) to determine an electrical signature).

Regarding Claim 12; The combination of Cohen, Genta, Rada, and Aldridge further teach; The system of claim 11, wherein the plurality of samples comprises a relationship between the values of the current readback and a time of the current readback. (Cohen; at least paragraphs [0004] and [0039]; disclose wherein the plurality of electrical parameter samples are characterized as a waveform and wherein (section (iv)) performs a time-domain analysis of the electrical parameter samples).

Regarding Claim 15; the combination of Cohen, Genta, Rada, and Aldridge further teach; The apparatus of claim 14, wherein the device connected to the at least one I/O channel comprises at least one of: an Analog Input (AI); an Analog Output (AO); a Digital Input (DI); a Digital Output (DO); and a smart device among a plurality of smart devices. (Cohen; at least paragraph [0022]; disclose wherein the connected devices are washers, dryers, dish washers and air-conditioners which each comprise controllers/processors which comprise analog inputs/outputs as well as digital inputs/outputs).

Regarding Claim 17; the combination of Cohen, Genta, Rada, and Aldridge further teach; The apparatus of claim 16, wherein the waveform of the current sink for each of the device connected to the at least one I/O channel comprises at least one of the AI, the AO, the DI, and the DO, and wherein smart devices among the plurality of smart devices are different from one another. (Cohen; at least paragraph [0004], [0022], and [0036]; disclose wherein the method includes creating a current waveform for each of the devices (i.e. washer, dryers, dishwashers, air-conditioners, etc.) and wherein each of the devices contain processors which include and AI, AO, DI, and DO that is connected to the apparatus (I/O device)).

Regarding Claim 18; the combination of Cohen, Genta, Rada, and Aldridge further teach; The apparatus of claim 14, wherein the determined values are stored as a plurality of samples to be analyzed. (Cohen; at least paragraphs [0035]-[0036]; disclose wherein the determined electrical parameters are measured at predefined periods (plurality of samples) and wherein the processing unit analyzes the measured (stored) samples (plurality) to determine an electrical signature).

Regarding Claim 19; the combination of Cohen, Genta, Rada, and Aldridge further teach; The apparatus of claim 18, wherein the plurality of samples comprises a relationship between the values of the current readback and a time of the current readback. (Cohen; at least paragraphs [0004] and [0039]; disclose wherein the plurality of electrical parameter samples are characterized as a waveform and wherein (section (iv)) performs a time-domain analysis of the electrical parameter samples).

Response to Arguments
Applicant’s arguments, see pages 9-17, filed 5/15/2022, with respect to the 35 U.S.C. 112b and 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 112b/101 rejections of claims 1-2, 4-8, 10-15, and 17-20 has been withdrawn. 

Applicant's arguments filed 5/15/2022 with the respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 

Regarding the rejections of claims 1, 8, and 14, the applicant has amended the claims to include the limitation of, “electrically switching off the current applied to the at least on I/O channel associated with the I/O module of the industrial process control and automation system after the addition of the determined pattern of the identified device in the device bit pattern.”, and alleges that the combination of references currently applied fail to teach this feature, however, the office respectfully disagrees. 

With reference to the rejection section above, this limitation is taught using a combination of the primary reference of Cohen and the additional reference of Rada. The claim essentially includes to elements in that the applied electric current to the I/O channel is switched off after a condition is met and secondly, the condition to trigger turning the electric current off is in response to adding the determined bit pattern to the storage. The reference of Cohen (paragraphs [0034]-[0036]) is utilized to teach the termination of an electric current applied to the device after a predetermined period. That is, the Cohen reference teaches a periodic application and subsequent measurement during a predetermined period which is implicit of turning the current on/off during that designated period. The reference of Cohen does not explicitly teach that this occurs after the load signature is added to a storage, however, the reference of Rada teaches (paragraph [0013]) a training “period” in which electrical signatures are captured and subsequently stored regarding a specific device being tested. Thus one of ordinary skill in the art could utilize the period of Cohen to correlate with the training period of Rada and thus perform a termination of the current to the device after adding the signature measured during the training period. 

In order to help promote compact prosecution, the office would like to recommend the applicant to possibly further explore the details on how the system/method is capable of determining the differences in current measurements between devices to correctly identify whether it is a “smart” device as opposed to a regular device. Also, the benefits as to how this is important as applying specific currents to the various devices can cause damage based upon whether they are a smart device or not. This will help to start getting away from the current prior art of record as it only loosely addresses smart devices. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Poleg et al. (US PGPUB 20170126508): disclose a system and method for detecting and identifying networked sensor devices based on measured electrical fingerprints.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116